Citation Nr: 9927660	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including hypertension, as secondary to service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1949 to 
January 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The case was remanded by the Board in November 1998.


REMAND

In the previous remand by the Board on this issue, it was 
noted that two private physicians, Drs. Frank LaCamera, M.D. 
and Andrea Woods, M.D., had rendered medical opinions that 
one of the veteran's service-connected shell fragment wound 
residuals either aggravated or contributed to the development 
of coronary artery disease and hypertension.  The case was 
remanded for a VA examination that was to directly address 
these opinions.  The remand set forth the specific details of 
the medical opinions with instructions for the examiner to 
review the claims file and render an opinion as to whether 
the veteran's hypertensive coronary artery disease may be 
etiologically related to or aggravated by any of the 
veteran's service connected disabilities, including his shell 
fragment wound residuals.  

An examination was conducted by VA in January 1999.  The 
examiner rendered an opinion that it was highly unlikely that 
the shrapnel injury to the veteran's right shoulder was 
etiologically related to his cardiovascular disease.  
However, no mention was made as to whether the shell fragment 
wound residuals could have aggravated the coronary artery 
disease, the reasons for this opinion were not set forth, and 
no comments were made concerning the contrary opinions of 
Drs. LaCamera and Woods.  Moreover, the veteran has 
specifically contended that the January 1999 examination is 
inadequate for rating purposes, being much less detailed than 
the evaluations that he was given by both Dr. LaCamera and 
Dr. Woods.  In view of this, it is not found that orders of 
the remand have been carried out.  A remand by the Board 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

The RO should arrange for the veteran to 
undergo a special examination to 
ascertain whether or not there is any 
connection, either directly or by 
aggravation, between the veteran's shell 
fragment wound residuals and the 
development of his hypertension and 
coronary artery disease.  The examiner 
should be requested to render an opinion 
regarding any possible relationship and 
should specifically comment on the 
medical opinions rendered by Drs. 
LaCamera and Woods; therefore, the claims 
file must be available for review.  The 
specialist should provide complete 
rationale for all conclusions reached.  

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












